Citation Nr: 1030790	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-40 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for major depression, 
currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for right shoulder 
bursitis with osteoarthritis, currently rated as 10 percent 
disabling.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963 and 
October 1971 to May 1976.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  Jurisdiction over the case was subsequently 
transferred to the RO in St. Petersburg, Florida.

In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.


REMAND

At the April 2010 Board hearing, the Veteran testified that his 
service-connected disabilities have worsened, but he specifically 
indicated that he did not want to undergo another VA examination 
of his ulcerative colitis.  The Board notes in this regard that 
the Veteran's last VA examinations were in May 2007 and June 
2007.  Thus, the Veteran must be afforded additional VA 
examinations to determine the current severity of his service-
connected disabilities, other than the ulcerative colitis, and 
their impact on his employability.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  Obtain and associate with the claims file 
any outstanding, pertinent records adequately 
identified by the Veteran, including any 
ongoing medical records from the Gainesville 
VA Medical Center.

2.  Then, afford the Veteran examinations by 
examiners with appropriate expertise to 
determine the current severity of the 
Veteran's service-connected major depression 
and right shoulder disability.  The claims 
folder must be made available to and reviewed 
by the examiners.  Any indicated studies 
should be performed.  The RO or the AMC 
should ensure that all information required 
for rating purposes is provided by the 
examiners and that the examiners provide 
their opinions concerning the impact of the 
Veteran's service-connected disabilities on 
his ability to work, to include whether they 
are sufficient by themselves to render the 
Veteran unemployable.

3.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the claims.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until otherwise notified, 
but the Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).






